Citation Nr: 1201845	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post placement.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Salt Lake City, Utah, Department of Veterans Appeals (VA) Regional Office (RO), which granted service connection for CAD, status post stent placement, and awarded a 10 percent rating, effective March 1, 2008.  

Jurisdiction sits with the Muskogee, Oklahoma RO.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in October 2011.  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  Prior to September 19, 2008, the Veteran's service-connected CAD, status post stent placement, was not shown to have been productive of a workload of 7 or less metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of congestive heart failure and cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray was not demonstrated.  

2.  Since September 19, 2008, the Veteran's service-connected CAD, status post stent placement was productive of left ventricular ejection fraction of 50 percent and estimated METs of 5; but not chronic congestive heart failure, or; workload of 3 METS or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.   



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for CAD, status post stent placement from March 1, 2008 to September 18, 2008, on a schedular basis, were not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159 , 4.104, Diagnostic Code (DC) 7005 (2011). 

2.  The criteria for a rating of 60 percent, and no more, for CAD, status post stent placement since September 19, 2008, on a schedular basis, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159 , 4.104, DC 7005 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was provided appropriate VCAA notice including in March 2009.  Moreover, the Veteran's increased rating claim for CAD, status post stent placement arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records.  VA treatment records have also been obtained and associated with the claims folder.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  

Next, the Veteran was afforded VA examinations in October 2007 (predischarge contract examination,), March 2009 (with June 2009 addendum), and December 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the December 2009 VA examination.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran was offered a Board hearing and in October 2011, he testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1  (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his CAD, status post stent placement.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119   (1999).  

The Veteran is rated at 10 percent for his CAD, status post stent placement, effective March 1, 2008 for arteriosclerotic heart disease (CAD).  

Under this diagnostic code, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

Prior to September 19, 2008 

The Veteran is in receipt of a 10 percent disability rating for his CAD, status post stent placement, since March 1, 2008, the day following separation from active service. See 38 C.F.R. §  3.400.  In order to warrant the next higher 30 percent rating, the evidence must demonstrate CAD resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

An October 2007 predischarge VA contract examination reflected the Veteran had CAD since 2003.  He experienced angina, shortness of breath, and fatigue.  He had no dizziness or syncope attacks.  The symptoms of occasional chest pain and shortness of breath occurred intermittently, as often as 3 times a year, with each occurrence lasting 2 minutes.  The ability to perform daily functions during flare-ups required rest.  He reported no congestive heart failure or rheumatic heart disease.  He had surgery for his heart condition, including coronary implant of a stent.  He did not have heart valve replacement, cardiac pacemaker implant, coronary bypass, or cardiac transplant.  He was currently treated with Zetia, Niacin, Plavix, Aspirin, Micardis, and Pravachol.  Physical examination of the heart revealed no heaves or thrills.  He had regular sinus rhythm.  There were no murmurs or gallops.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The maximum workload was 10.2 METs. There was no ischemia noted.  The diagnosis was CAD.  

VA outpatient treatment record showed in July 2008, the Veteran related occasional chest pain, sometimes with activity.  The Veteran stated that he felt panicked when this occurred.  Exercise treadmill test showed nonspecific changes with activity.  The assessment was CAD.  An exercise treadmill test/thallium follow-up was requested.  

In light of above, the competent and other medical evidence of record fails to reflect that the Veteran's CAD symptomatology meets the criteria for an initial rating in excess of 10 percent from March 1, 2008 to September 18, 2008.  Specifically, the record shows the CAD workload reflecting of 10.2 METS.  He did have dyspnea but his symptomatology did not reflect CAD resulting in workload of greater than 5 METs but not greater than 7 METs that results in fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Likewise, the evidence does not show an ejection fraction of 50 percent or less as contemplated by higher disability ratings. 

Based on this evidence, the Board finds that a rating in excess of 10 percent, from March 1, 2008 to September 18, 2008 is not warranted. 

Since September 19, 2008 

In September 2008, VA outpatient treatment record showed a myocardial perfusion scan was performed.  The findings were pharmacological stress utilizing adenosine with no significant ST changes identified on stress reading of the EKG; no findings of ischemia; and left ventricular ejection of 50 percent.  This new and material evidence was received within one year of the April 2008 rating decision.  38 C.F.R. § 3.156(b) (2011).  

A VA contract examination in March 2009 was performed.  The Veteran experienced angina, shortness of breath, fatigue, and dizziness.  He had no syncope attacks.  His symptoms occurred 2 times per month, lasting 2 minutes with each occurrence.  The number of attacks within the past year was 8.  The ability to perform daily functioning during these attacks was not possible.  There was no congestive heart failure or rheumatic fever.  He had no heart attacks.  He did not have heart valve replacement, cardiac pacemaker implant, coronary bypass, or cardiac transplant.  He was currently treated with Zetia, Micardis, and Lipitor.  He reported functional impairment including difficulty with exercise, walking long distances, and climbing stairs.  Physical examination of the heart revealed no heaves or thrills.  There were no murmurs or gallops.  The MET level was between 7-9 METS because he was able to jog (5 miles per hour), bicycle (12 miles per hour) and carry objects (60-90 pounds).  Ejection fraction of the left ventricle was 50 percent.  The diagnosis was CAD, status post stent placement.  

In June 2009, a VA addendum was associated with the claims folder.  The addendum indicated, in pertinent part, that there was no evidence of ischemia, ejection fraction was 50 percent, and it was also 50 percent walking upstairs.  The estimated METS level was greater than 9 METS.  

The Veteran underwent a VA examination in December 2009.  He reported that he had angioplasty and stent placement in 2003.  He reported current medication of Aspirin, Plavix, Micardis, Niacin, and Zetia with good results.  He reported no side effects of the medication.  He reported a history of angina approximately 2 times per week.  He stated that it was caused by strenuous activity and was treated by nitroglycerin.  He reported that it resulted in usually substernal chest pain 7/10, relieved in 2 to 3 minutes, by rest and by using nitroglycerin or aspirin.  He also reported dyspnea on exertion.  He reported that his dyspnea was caused by strenuous physical activity.  He stated that he was fatigued easily and that he had occasional dizziness.  He denied syncope and no episodes of congestive heart failure or rheumatic heart disease.  He reported no cardiac surgery including coronary artery bypass, valvular surgery, or cardiac transplant.  He reported no valvular heart disease, endocarditis, pericarditis, pericardial effusion, syphilitic heart disease, heart valve replacement, coronary bypass surgery, cardiac transplantation, or cardiomyopathy.  He stated that his heart condition did not affect his employment because he was performing a desk job which did not involve strenuous physical activity.  He stated that his heart condition did affect his activities of daily living because it limited him from strenuous physical activities, climbing, and lifting.  

Physical examination revealed no juglar venous distention.  There were no bruits and no thyromegaly.  His lungs were clear to auscultation, bilaterally.  There were no wheezes, cracks, or rubs.  He had regular rate and rhythm.  There were no lifts, heaves, or thrills.  His overall left ventricular systolic function was normal.  Left ejection fraction was estimated in the 60 to 65 percent range.  Although there was no diagnostic left ventricular regional wall motion abnormality identified, this possibility could not be completely excluded on the basis of this study.  Left ventricular diastolic function parameters were normal.  Aortic valve thickness was mildly increased.  There was mild mitral valvular regurgitation.  The right ventricle was mildly dilated.  His METS were estimated at 5.  The diagnosis was CAD, status post stent placement and angioplasty in 2003 with left ventricular ejection fraction of 60 to 65 percent and estimated METS 5.  

The Veteran testified at a videoconference hearing in October 2011.  He testified that he warrants an increased initial rating higher than the 10 percent rating already awarded.  He reported symptoms of chest pain, angina, dizziness, and difficulty walking upstairs.  He testified that he was unable to walk the dog or mow the grass, activities he used to perform.  He related that since September 2008, he had a left ventricular ejection fraction of 50 percent.  Although his most recent VA examination in December 2009 indicated that his left ventricular ejection fraction was between 60 to 65 percent, he noted that he had METS of 5, either one of these findings (left ventricular ejection fraction of 50 percent or METS of 5) could result in a 60 percent rating.  

Throughout the appeal period since September 19, 2008, the Veteran's CAD, status post stent placement warranted a 60 percent rating, and no more.  Most of the period since September 19, 2008, he had angina, fatigue, and dizziness.  He also had left ventricular ejection fraction of 50 percent.  Even though the VA examiner who reported these findings determined that 50 percent left ventricular ejection fraction was normal, case law provides that Diagnostic Code 7005 does not require, in order for a claimant to receive a 60 percent rating based on left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a separate showing of left ventricular dysfunction in addition to an ejection fraction of 30 to 50 percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  The Board further recognizes that the Veteran's most recent examination showed left ventricular ejection fraction between 60 to 65 percent, but his METS were estimated at 5.  The Veteran's METS were estimated because he reported that he was unable to run on a treadmill secondary to a bilateral knee condition.  Service connection is in effect for a bilateral knee disability.  Again, the diagnostic criteria provide that when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The Veteran reported such examples to the examiner in detailing that his heart condition results in angina and dyspnea with strenuous physical activity such as climbing and lifting.  Thus, there is no compelling basis for the Board to discount the estimation of METs rendered by M.J., ARNP and Dr. L.B.  Accordingly, these findings, since September 19, 2008, warrant a 60 percent.  

To warrant the next higher 100 percent rating the evidence must demonstrate CAD resulting in chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

However, in light of above, the competent and other medical evidence of record fails to reflect that the Veteran's CAD symptomatology meets the criteria for a 100 percent evaluation.  Specifically, the record does not reflect CAD resulting in chronic congestive heart failure; or workload of 3 METs, or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Based on this evidence, the Board finds that a rating in excess of 60 percent, since September 19, 2008, is not warranted.  

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses such as fatigue, shortness of breath, and chest pain, and his assertions in this regard are credible.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's CAD -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence above, the Board finds that a rating in excess of 10 percent for CAD, status post stent placement from March 1, 2008 to September 18, 2008 is denied and a rating of 60 percent, and no more for CAD, status post stent placement, since September 19, 2008, on a schedular basis, is warranted.  

The Board has contemplated whether the claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected CAD, status post stent placement with the established criteria found in the rating schedule.  The Board finds that the Veteran's CAD symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his CAD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disability affects his ability to obtain or maintain substantially gainful employment.  He stated during his December 2009 VA examination, that his heart condition does not affect his employment because he has a desk job that does not involve strenuous physical activity.  He is also retired from the US Army.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


ORDER

A rating in excess of 10 percent from March 1, 2008 to September 18, 2008 for CAD, status post stent placement is denied.  

A rating of 60 percent and no more, since September 19, 2008 for CAD, status post stent placement, is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


